
	
		I
		112th CONGRESS
		1st Session
		H. R. 3274
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Mr. Campbell (for
			 himself, Mr. Posey,
			 Mr. Manzullo,
			 Mrs. Blackburn,
			 Mr. Hunter, and
			 Mr. Barrow) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the National Highway Traffic Safety
		  Administration to establish a program allowing small volume vehicle
		  manufacturers to produce not more than 1,000 vehicles annually within a
		  regulatory system that addresses the unique safety and financial issues
		  associated with limited production, and to direct the Environmental Protection
		  Agency to allow low volume vehicle manufacturers to rely upon certificates of
		  conformity issued to engines from certified vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Low Volume Motor Vehicle Manufacturers
			 Act of 2011.
		2.Alternative
			 requirements for low volume motor vehicle manufacturersSection 30114 of title 49, United States
			 Code, is amended—
			(1)by striking
			 The and inserting (a)
			 Vehicles Used for Research,
			 Demonstration, Racing, Etc.; and
			(2)by adding at the
			 end the following:
				
					(b)Alternative
				requirements for low volume manufacturers
						(1)Exemption
				authorityThe Secretary shall exempt motor vehicles manufactured
				by a low volume manufacturer from section 30112(a) of this title and treat such
				motor vehicles as assemblages of motor vehicle equipment for purposes of
				determining compliance with the motor vehicle safety standards applicable to
				such equipment. Vehicles that are replicas of previously manufactured vehicles
				shall only be subject to safety standards for the model year that the body of
				such vehicle replicates.
						(2)Manufacturer
				obligationsA low volume manufacturer shall register with the
				Secretary, at a time and in a form and manner and under such terms that the
				Secretary determines appropriate.
						(3)Permanent label
				requirementsThe Secretary shall require a permanent label to be
				fixed to a motor vehicle granted an exemption under paragraph (1). The label
				shall either identify or describe the motor vehicle safety standards prescribed
				under this chapter or bumper standard prescribed under chapter 325 of this
				title from which the vehicle is exempt. The Secretary may require that written
				notice of an exemption be delivered by appropriate means to the dealer and the
				first purchaser of the vehicle (other than a purchaser who purchases the
				vehicle for resale).
						(4)DefinitionAs
				used in this subsection, the term low volume manufacturer means
				that the manufacturer’s total motor vehicle production claimed under the
				exemption is not more than 1,000 vehicles
				annually.
						.
			3.Low volume motor
			 vehicle and motor vehicle engine complianceParagraph (3) of section 206(a) of the Clean
			 Air Act (42 U.S.C. 7525(a)) is amended by adding at the end the
			 following:
			
				(C)In the case of a
				motor vehicle that is manufactured in a quantity not exceeding 1,000 vehicles
				annually, the vehicle manufacturer shall register with the Agency and then be
				permitted to install a motor vehicle engine for which a certificate of
				conformity has already been issued. The engine shall be from a fully certified
				vehicle. The vehicle shall meet the standards for on-board diagnostic systems
				commonly known as OBD II, except those for evaporative
				emissions.
				.
		4.ImplementationThe Secretary of Transportation and the
			 Administrator of the Environmental Protection Agency shall implement the
			 amendments made by sections 2 and 3 of this Act, respectively, within 12 months
			 after the date of the enactment of this Act.
		
